19-22312-rdd          Doc 699        Filed 06/20/19      Entered 06/20/19 16:32:55                Main Document
                                                        Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )        Chapter 11
                                                                )
    WINDSTREAM HOLDINGS, INC., et al.,1                         )        Case No. 19-22312 (RDD)
                                                                )
                                       Debtors.                 )        (Jointly Administered)
                                                                )

                 ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS
                TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES
             THEREOF PURSUANT TO SECTION 1121 OF THE BANKRUPTCY CODE

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of this order under section 1121 of the Bankruptcy Code (a)

extending the Filing Exclusivity Period through and including March 23, 2020, and the Soliciting

Exclusivity Period through and including May 22, 2020, without prejudice to the Debtors’ right to

seek further extensions to the Exclusivity Periods, and (b) granting related relief, all as more fully

set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C.

§§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York, dated January 31, 2012; and this Court having

found that this is a core proceeding pursuant to 28 U.S.C. § 157(b) that this Court may decide by

a final order consistent with Article III of the United States Constitution; and this Court having

found that venue of the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;



1     The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
      number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
      the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
      complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
      http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
      cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.

2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-22312-rdd     Doc 699     Filed 06/20/19    Entered 06/20/19 16:32:55         Main Document
                                              Pg 2 of 3


and this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing

on the Motion were appropriate under the circumstances and that no other notice need be provided;

and upon the limited objection to the Motion and all of the proceedings herein, including the record

of the hearing held by the Court on the Motion on June 17, 2019; and, after due deliberation the

Court having determined that the legal and factual bases set forth in the Motion and at the hearing

establish good and sufficient cause for the relief granted herein; now, therefore, it is HEREBY

ORDERED THAT:

       1.      The Motion is granted to the extent set forth herein.

       2.      Any responses or objections to the Motion that have not been previously withdrawn

or otherwise resolved by the terms of this Order are hereby overruled and denied.

       3.      Pursuant to section 1121(d) of the Bankruptcy Code, the Filing Exclusivity Period

pursuant to section 1121(b) of the Bankruptcy Code is extended through and including December

22, 2019.

       4.      Pursuant to section 1121(d) of the Bankruptcy Code, the Soliciting Exclusivity

Period pursuant to section 1121(c) of the Bankruptcy Code is extended through and including

February 20, 2020.

       5.      Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusivity Periods consistent with section 1121(d) of the Bankruptcy Code or the right of an party

in interest to seek to terminated such Periods, in each case for cause.

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.




                                                 2
19-22312-rdd    Doc 699      Filed 06/20/19    Entered 06/20/19 16:32:55         Main Document
                                              Pg 3 of 3


       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

 Dated: White Plains, New York
        June 20, 2019
                                               /s/Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 3
